The opinion of the court was delivered by
Scott, J.
The respondent moves to dismiss the appeal herein on the ground of a failure on the part of appellant to comply with the statute m giving an appeal bond. A bond regular in form was filed within the time prescribed by law, but an exception was taken to the sufficiency of the sureties. Instead of the sureties appearing at the time and place specified, for ex*35amination as to their sufficiency, the appellant gave a new bond. We think this was a sufficient compliance with the statute, as it was the most that could have been required of appellant in case the sureties upon the former bond had been found insufficient. The filing of the new bond amounted to a confession that the former one was insufficient, and the new one was filed within the time provided. No exception was taken thereto.
The motion will be denied.
Hoyt, C. J., and Anders, J., concur.